United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               March 11, 2005
                         FOR THE FIFTH CIRCUIT
                         _____________________             Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10434
                         _____________________

LOLA MCDOWELL,
                                                 Plaintiff-Appellant,

                                versus

THE HOME DEPOT USA, INC., doing business as The Home Depot,

                                                 Defendant-Appellee.

__________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:02-CV-1294-D
_________________________________________________________________

Before REAVLEY, JOLLY, and PRADO, Circuit Judges.

PER CURIAM:*

     In March 2001, after hip replacement surgery and an extended

medical leave, Lola McDowell returned to work for her employer, The

Home Depot.      Soon after, McDowell began experiencing what she

regarded as “harassment” by her new supervisor.          As a result,

McDowell brought this action under the Americans with Disabilities

Act (ADA).     McDowell contends that Home Depot (1) unlawfully

discriminated against her on the basis of disability; (2) failed to

reasonably accommodate her disability; and (3) retaliated against

her for engaging in activities protected under the ADA.                The


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court granted summary judgment for Home Depot as to all

three claims.   We AFFIRM.

                                  I

     We review a grant of summary judgment de novo, applying the

same standard as the district court.     See Seaman v. CSPH, Inc., 179
F.3d 297, 299 (5th Cir. 1999).        Summary judgment is appropriate

where the record demonstrates no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law.      FED.

R. CIV. P. 56(c).

     The district court did not err in granting summary judgment as

to McDowell’s discrimination and reasonable accommodation claims.

The ADA provides that “[n]o covered entity shall discriminate

against a qualified individual with a disability because of the

disability of such individual”.       42 U.S.C. § 12112(a).   Thus, to

prevail on her discrimination claim, McDowell must prove that: (1)

she has a “disability”, as the term is defined by the ADA; (2) she

is qualified for the job; and (3) an adverse employment decision

was made because of her disability.     See Turco v. Hoechst Celanese

Corp., 101 F.3d 1090, 1092 (5th Cir. 1996). Failure to accommodate

is a form of discrimination under the ADA, and likewise, requires

a showing that the plaintiff is disabled.           See 42 U.S.C. §

12112(b)(5)(A).




                                  2
       The district court held that no reasonable jury could conclude

that       McDowell   was   disabled    within      the   meaning   of   the   ADA.1

Although we agree with the substantive conclusion reached by the

district court, we need not address its merits, as McDowell has

abandoned the issue on appeal.

       Where a claim is not briefed on appeal, it is abandoned.                 See

Gomez v. Chandler, 163 F.3d 921 (5th Cir. 1999).                 In this case, the

crux of McDowell’s case is her contention that the district court

erred       in   concluding   that     hers   was     not   an   impairment    that

“substantially limits one or more ... major life activities”.                    In

her brief, McDowell recites this standard and summarily states that

she has “satisfied that burden”.              This single, wholly conclusory

sentence is not an “argument” within the meaning of FED. R. APP. P.

28(a)(9).        As such, McDowell has abandoned her discrimination and

reasonable accommodation claims, both of which require a showing

that she is disabled under the terms of the ADA.

       We turn, then, to McDowell’s retaliation claim. To prevail on

a claim of retaliation, a plaintiff must show that (1) she engaged

in an activity protected under the ADA; (2) an adverse employment

action occurred; and (3) a causal link exists between the protected

activity and the adverse employment action.                      See 42 U.S.C. §


       1
       The ADA defines disability as “(A) a physical or mental
impairment that substantially limits one or more of the major life
activities of [an] individual; (B) a record of such an impairment;
or (C) being regarded as having such an impairment”. 42 U.S.C. §
12102(2).

                                          3
12203(a).     The district court held that McDowell’s complaint to

Home Depot’s Workplace Alert hotline was protected under the ADA

and   that   her   subsequent   demotion   was   an   “adverse   employment

action”.     The court nonetheless dismissed the claim, holding that

McDowell failed to proffer any evidence of a causal link between

the protected activities and her subsequent demotion.

      McDowell contends that the close proximity of her call to

Workplace Alert on August 17 and her demotion on August 18 is

sufficient evidence of causation to survive summary judgment. This

court, however, has rejected temporal proximity, without more, as

a basis for showing causation in retaliation cases. See Swanson v.

General Services Admin., 110 F.3d 1180, 1188 (5th Cir. 1997).            As

such, the district court did not err in granting Home Depot’s

motion for summary judgment as to McDowell’s retaliation claim.

                                    II

      For the foregoing reasons, the decision of the district court

is

                                                                  AFFIRMED.




                                     4